Judgment insofar as it imposes sentence unanimously modified in the interest of justice as a matter of discretion, in accordance with memorandum, and as modified affirmed. Memorandum: The appellant has appealed from a judgment of Erie County Supreme Court, rendered April 22,1974 which, after vacating and revoking a conviction for criminal possession of a dangerous drug in the third degree, adjudged him a youthful offender and sentenced him to 90 days in the Erie County Penitentiary. In the interest of justice the sentence is reduced to a five-year term of probation (CPL 470.20, subd. 6). A review of this record, the probation report and the 'presentence report reveals that this 17-year-old youth had no prior criminal conviction and probation was recommended by the probation department and in the presentencing report. We remit the case to Supreme Court, Erie County, for the, imposition of conditions of probation as specified in section 65.10 of the Penal Law. (Appeal from judgment of Erie Supreme Court convicting defendant of criminal possession of a dangerous drug, third degree.) Present — 'Marsh, P. J., Moule, Cardamone and Del Vecchio, JJ.